Eothrock, J.
1. mechanic's improve-11 ments on another’s land. Martha Snow admitted in her answer that the plaintiff furnished the lumber and materials as he alleged, but she averred that after her co-defendant completed the brick-yard she purchased the same of , . him. She claimed that plaintiff was not entitled to a lien, because the land on which the yard was located was not owned by O. N. Snow; that he had no interest therein, and no right to go upon the land; and in putting the said improvements upon the land he was a trespasser. The demurrer was to the effect that the answer did not constitute a defense to the plaintiff’s action.
2__. upon niSusTwifliwuii owner* o£iee‘ It will- be observed that the plaintiff does not seek to establish a lieni«against the land. ' The question then is, can the jierson who wrongfully makes improvements upon the land of another defeat a mechanic’s lien upon the improvements, by showing that he had no right to enter upon the land, and ■was a trespasser? We say this is the question to be determined, because appellant, as assignee of O. N. Snow, by her purchase of the brick-yard, can make no defense to this action which could, not have been made by him. And to allow him to defeat the lien upon the grounds set up in the answer would be allowing him to take advantage of his own wrong. It will be time enough to determine his right to make the improvements when the owner of the land shall appear and make some claim adverse to the plaintiff. Counsel for appellant contend that the right to a mechanic’s lien can only be acquired by a contract with the owner of the land. But we think it is very plainly provided in sections 2130 and 2136 of Miller’s Code that a right to a lien upon the improvements may exist without any contract with the owner of the fee, but by contract with the owner of the improvements.
Affirmed.